Citation Nr: 0603762	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-03 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to June 9, 2000, for a 
grant of nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1973 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2001, a 
statement of the case was issued in March 2002 and a 
substantive appeal was received in April 2002.  The veteran 
failed to report to his October 2004 Board hearing at the RO.


FINDINGS OF FACT

1.  By August 2002 rating decision, the RO granted 
entitlement to nonservice-connected disability pension, 
effective June 9, 2000.

2.  A written communication received at the RO on December 
17, 1999, can be construed as a claim for VA compensation and 
pension. .


CONCLUSION OF LAW

The criteria for entitlement to an effective date of December 
17, 1999, for the grant of entitlement to nonservice-
connected pension have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For pension claims received on or after October 1, 1984, the 
earliest effective date is the date of receipt of a claim 
therefor, unless (1) the veteran's claim is received within 
one year from the date he or she became permanently and 
totally disabled, (2) a claim for a retroactive award is 
filed, see 38 C.F.R. § 3.151(b), and (3) it is established 
that a physical or mental disability not the result of 
willful misconduct prevented the veteran from filing a claim 
for at least 30 days immediately following the date on which 
the veteran became permanently and totally disabled.  
38 U.S.C.A. § 5010(b)(3); 38 C.F.R. § 3.400(b)(ii).

The record shows that the RO received claims from the veteran 
for entitlement to compensation or pension on December 17, 
1999, and on June 9, 2000.  On the June 9, 2000, claim, the 
veteran completed the section for income and expenses using 
numbers, thus clearly indicating that he was filing for a 
pension.  Unfortunately, the veteran did not report income 
and expenses in the December 17, 1999, application using 
numbers.  Instead, he drew lines through the pertinent 
sections.  However, he did check certain other boxes in the 
sections to be completed if he was claiming pension.  

The Board notes at this point that 38 C.F.R. § 3.151 states 
that a claim for compensation may be construed as a claim for 
pension.  The December 17, 1999, application form was 
equivocal in many regards.  However, the veteran did complete 
parts of the sections for claiming pension.  In light of the 
veteran's contentions, and after resolving the benefit of the 
doubt in favor of the veteran, the Board finds that the 
December 17, 1999, application was an application for 
pension.

The record does not show that the veteran is claiming 
retroactive benefits pursuant 38 C.F.R. § 3.151(b).  In fact, 
in his substantive appeal, the veteran expressly indicates 
that he believes the correct effective date is December 17, 
1999.  This decision of the Board is therefore a full grant 
of the benefit sought by the veteran on appeal.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran as a result of any VCAA deficiencies in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.  


ORDER

Entitlement to an effective date of December 17, 1999. for 
nonservice-connected disability pension is warranted.  To 
this extent, the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


